Citation Nr: 0508731	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  98-04 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for a lower back disorder.

Entitlement to service connection for an upper back disorder.

Entitlement to service connection for a bilateral shoulder 
disorder.

Entitlement to service connection for a bilateral elbow 
disorder.

Entitlement to an increased rating for traumatic arthritis of 
the right knee, currently evaluated as 10 percent disabling.

Entitlement to an increased rating for traumatic arthritis of 
the left knee, currently evaluated as 10 percent disabling.

Entitlement to a compensable evaluation for status post 
disrupted volar plate of the right thumb at the 
metacarpophalangeal (MCP) joint.

Entitlement to a compensable rating for calcific 
periarthritis of the proximal interphalangeal (PIP) joint of 
the third digit of the right hand.

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia State Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1980 to December 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  That decision denied an increased 
rating for degenerative calcification of multiple joints, 
which was then rated as 10 percent disabling.

The Board remanded the claim in March 1999 for further 
development.  In a July 2000 rating decision, the RO 
recharacterized the veteran's service connected disorder as 
degenerative changes of the right and left knees, calcific 
periarthritis of the PIP joint of the third digit of the 
right hand, and status post disrupted volar plate of the 
right thumb.  A 10 percent disability rating was assigned for 
each knee.  Each hand disorder was rated as noncompensable.

In a May 2004 rating decision, the RO denied service 
connection for arthritis of the upper back, arthritis of the 
low back, arthritis of both shoulders, arthritis of both 
elbows and entitlement to a TDIU.  In October 2004 the 
veteran submitted a statement, which, while not containing 
the word disagreement, may reasonably be construed as a 
disagreement with the May 2004 decision with regard to the 
noted issues.  See 38 C.F.R. § 20.202 (2004).  To date, the 
veteran has not been issued a statement of the case with 
regard to these issues.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in December 1998.

The Manlincon derived issues of entitlement to service 
connection for a low back disorder, an upper back disorder, 
bilateral shoulder disorder, bilateral elbow disorder, and a 
TDIU, as well as the issues of entitlement to an increase 
rating for traumatic arthritis of the left and right knees 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  All evidence necessary for review of the issues of 
entitlement to compensable ratings for the veteran's 
disorders of the right hand has been obtained, and the VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to the claims, the evidence necessary 
to substantiate the claims, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The evidence of record reasonably shows that objective 
symptoms of pain with motion associated with the veteran's 
right thumb disorder are analogous to arthritic involvement 
of the right thumb, which, when combined with the objective 
symptoms of pain with motion of the right third finger, 
diagnosed as calcific periarthritis, is analogous to 
arthritic involvement of a group of minor joints.

3.  The evidence of record does not reasonably show that 
either the veteran's right thumb or right third finger 
disorder is productive of ankylosis to any degree.  Moreover, 
the veteran's right thumb disorder does not cause limitation 
of motion with a gap of one to two inches (2.5 to 5.1 cm) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.


CONCLUSION OF LAW

Status post disrupted volar plate of the right thumb at the 
metacarpophalangeal (MCP) joint and calcific periarthritis of 
the proximal interphalangeal (PIP) joint of the third digit 
of the right hand are 10 percent disabling according to the 
schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in May 
2001, provided the veteran with a specific explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In addition, the SOC and SSOCs included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOCs also included the requirements that must be met to 
establish entitlement to an increased rating for the 
disorders at issue.  The VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.  However, the original RO 
decision that is the subject of this appeal was entered in 
February 1996, before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with the pre-decision 
timing requirement of section 5103(a); § 3.159(b)(1) because 
an initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used only when a mistake 
of the administrative body is one that clearly had no bearing 
on the procedure used or the substance of decision reached.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in May 2001 and was 
given an ample opportunity to respond.  Therefore, to decide 
the appeal would not be prejudicial error to the veteran.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded an opportunity for a personal hearing, 
and testified before the undersigned Veterans Law Judge at a 
hearing held at the RO in December 1998.  He was afforded a 
VA examination, and the examination report includes an 
opinion regarding the current severity of the disabilities at 
issue.  All available relevant evidence identified by the 
veteran was obtained and considered.  The claims file 
contains his service medical records and his available post 
service medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Factual Background

Service medical records indicate that the veteran was struck 
by lightning, which entered the right hand in April 1984.  A 
November 1984 service medical record reflected complaints of 
pain in the right hand.

A March 1985 VA x-ray, taken in conjunction with a VA 
examination, was interpreted as showing periarticular 
swelling of the PIP joints with calcific deposits at the PIP 
joint of the third digit.

An April 1985 rating decision granted service connection for 
residuals of lightning trauma of the right hand, which was 
characterized as degenerative, calcific arthritis of multiple 
joints.  An initial disability rating of 10 percent was 
assigned for all the involved joints, which included the MCP 
joint of the right thumb, the PIP joint of the third digit of 
the right hand, and both knees.  A May 1993 rating decision 
continued the 10 percent rating for degenerative, calcific 
arthritis of multiple joints.

VA treatment notes dated from January 1994 through August 
1995 are silent with regard to complaints, findings or 
treatment associated with the veteran's right hand.

A May 1997 VA examination report noted that the claims folder 
and medical records were reviewed.  On examination, there was 
full range of motion of all joints and phalanges without any 
crepitus or subluxation.  The examiner noted a diagnosis of 
status post disrupted volar plate of the right thumb at the 
MCP joint with residual subjective complaints and an 
unremarkable physical examination.

VA treatment notes dated from October 1997 through May 1998 
reflect treatment for continued complaints of pain in the 
joints.  Degenerative joint disease of the hand was one of 
the recorded diagnoses.
The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in December 1998.  The 
veteran stated that he was right handed.  He stated that he 
had arthritis throughout his body, including his right hand, 
which caused him a lot of pain.  The veteran testified that, 
at the time, he was a postal worker and the pain in his right 
hand made it difficult for him to carry and deliver the mail.

A June 1999 VA fee basis examination report noted that all 
supplied medical records were reviewed.  On examination, the 
range of motion of the ring finger of the right hand was 
within the normal range of motion.  The range of motion 
measurements were both active and passive.  The examiner 
noted a slight flexion contracture of the right MCP joint 
that did not interfere with function.  An x-ray of the right 
hand was interpreted as being normal.

A September 2002 VA fee basis examination report noted that 
diagnostic tests were ordered.  On examination, radial 
abduction of the right thumb was 70 degrees with pain.  
Palmar abduction was also 70 degrees with pain.  Flexion of 
the MCP and PIP joints of the right hand was noted to be 60 
degrees with pain.  The examiner noted there was pain with 
range of motion, but no fatigue, weakness, or incoordination.  
Distal interphalangeal flexion of the right finger joint was 
90 degrees with pain.  Flexion of the PIP joint was 100 
degrees with pain.  MCP joint flexion was 90 degrees with 
pain.  The examiner noted there was pain with range of 
motion, but no fatigue, weakness or incoordination.

An addendum to the September 2002 VA fee basis examination 
report noted subjective findings of pain and objective 
findings of pain with range of motion for calcific 
periarthritis of the PUP joint of the third digit of the 
right hand.  In addition, the examiner noted subjective 
findings of pain and stiffness with objective findings of 
pain with motion for status post disrupted volar plate of the 
right thumb at the MCP joint.


III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The 
Board notes that ratings for disabilities of the fingers are 
the same regardless of whether the hand involved is the major 
or minor hand.

The Board notes that the veteran' is currently rated under 
Diagnostic Code 5010 for his service connected periarthritis 
of the PIP joint of the right third digit of the right hand. 

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).

Ankylosis of any finger other than the thumb, the index 
finger or the middle finger is evaluated as noncompensable 
(whether for the major or minor hand) with the exception that 
extremely unfavorable ankylosis is rated as amputation.  
38 C.F.R. § 4.71a, Diagnostic Code 5227 (2004).

The provisions for rating disabilities in the individual 
fingers were amended on July 26, 2002 and made effective 
August 26, 2002.  67 Fed. Reg. 48784-48787 (July 26, 
2002)(now codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5224 and 5228).  As such, the Board must determine whether 
the amended version is more favorable to the veteran.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Even if the Board 
finds the amended version more favorable, the reach of the 
new criteria can be no earlier than the effective date of 
that change. VAOPGCPREC 3-2000 (2000).  In this case, VA must 
consider the claim pursuant to the former criteria during the 
course of the entire appeal, and since August 26, 2002 under 
the amended criteria, applying whichever is more favorable to 
the veteran.  See DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

In this regard, the Board notes that, according to the 
relevant rating criteria effective prior to August 26, 2002, 
evidence of favorable ankylosis of the thumb warranted the 
disability evaluation of 10 percent.  Evidence of unfavorable 
ankylosis of the thumb was required for the grant of a 20 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5224 (effective prior to August 26, 2002).  No higher 
evaluation was allowable pursuant to this Diagnostic Code.  
However, extremely unfavorable ankylosis would be rated as 
amputation under diagnostic codes 5152 through 5156.  38 
C.F.R. § 4.71a, Note following Diagnostic Code 5227 
(effective prior to August 26, 2002).

The pertinent rating requirements effective since August 26, 
2002 reflected no changes in the actual ratings assignable 
pursuant to Diagnostic Code 5224.  However, a note following 
this Diagnostic Code stipulates that consideration should 
also be given to whether an evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  38 C.F.R. 
§ 4.71a, Note following Diagnostic Code 5224 (2004).

The relevant evaluation requirements effective since August 
26, 2002 also provide for a new diagnostic code that 
discusses the particular limitation of motion of the thumb.  
38 C.F.R. § 4.71a, Diagnostic Code 5228 (2004).  According to 
this Diagnostic Code, evidence of a gap of less than one inch 
(2.5 centimeters) between the thumb pad and the fingers of 
the hand, with the thumb attempting to oppose the fingers, 
results in the assignment of a noncompensable disability 
evaluation.  Id.  Evidence of a gap of one to two inches (2.5 
to 5.1 centimeters) between the thumb pad and the fingers on 
the hand, with the thumb attempting to oppose the fingers, 
warrants the assignment of a 10 percent disability rating. 
Id.  Evidence of a gap of more than two inches (5.1 
centimeters) between the thumb pad and the fingers on the 
hand, with the thumb attempting to oppose the fingers, is 
necessary for the grant of the next higher evaluation of 20 
percent.  Id.

The Board notes that when evaluating musculoskeletal 
disabilities, in addition to applying the schedular criteria, 
VA may consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated (to include with respect to flare-ups and/or 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

The Board notes that the veteran's right third finger 
disability is currently rated under Diagnostic Code 5010, 
while the right thumb disability is currently rated under 
Diagnostic Code 5224.  After having carefully reviewed the 
evidence of record, the Board finds that neither disability 
of the right hand alone currently meets the criteria for a 
schedular compensable rating.  Initially, the Board notes 
that clinical evidence of record does not indicate that 
either the veteran's right thumb or his right third finger is 
ankylosed to any degree so as to support a compensable rating 
under Diagnostic Codes 5224 and 5227 respectively.  See 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5224 and 5227.

With regard to the veteran's third finger disability, the 
Board notes that any limitation of motion of that finger is 
noncompensable under the schedular criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5230.  As to the right thumb, 
clinical evidence of record does not indicate that the 
veteran's thumb motion is limited with a gap of one to two 
inches (2.5 to 5.1 cm) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers, so as to 
warrant a 10 percent rating under Diagnostic Code 5228.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5228 (2004).  In this 
regard the Board notes that though the schedular criteria 
have change during the pendency of this appeal, neither the 
old or new criteria support a compensable rating under the 
schedular criteria for limitation of motion of either the 
right thumb or right third finger.

The Board notes that under Diagnostic Code 5010 a ten percent 
rating is warranted, where limitation of motion is 
noncompensable, for each group of minor joints affected by 
limitation of motion where there is x-ray evidence of 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  In this regard the Board notes that the veteran has 
been diagnosed with calcific periarthritis of the third digit 
of the right hand.  The Board notes that there is objective 
pain with motion of the right thumb and that the symptoms of 
his right thumb disorder are analogous to arthritic 
involvement so as to warrant a 10 percent rating for the 
third finger and thumb of the right hand as constituting a 
group of minor joints.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The veteran 
complains of pain on movement.  However, the 10 percent 
evaluation assigned in this decision contemplates pain on 
motion and also contemplate exacerbations of the service-
connected disabilities.  See 38 C.F.R. § 4.1 (veteran's 
disability evaluation encompasses compensation for 
considerable loss of working time from exacerbations or 
illnesses).  The Board finds that the functional impairment 
described in the examination reports and by the veteran is 
indicative of no more than the impairment contemplated by a 
schedular disability rating of 10 percent granted for his 
right thumb and right third finger disabilities together 
under Diagnostic Code 5010.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's right thumb and right third 
finger disorders alone have caused such marked interference 
with employment or necessitated frequent periods of 
hospitalization for the periods at issue such as would render 
impractical the application of regular schedular standards at 
this time.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. 
at 227.


ORDER

Entitlement to a 10 percent evaluation for status post 
disrupted volar plate of the right thumb at the 
metacarpophalangeal (MCP) joint and calcific periarthritis of 
the proximal interphalangeal (PIP) joint of the third digit 
of the right hand is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

The Board notes that the veteran submitted a copy of a 
decision granting him entitlement to Social Security 
disability benefits in support of his claim.  The December 
2003 Social Security Administration (SSA) decision noted that 
among the veteran's "severe" impairments was osteoarthritis 
of both knees.  A review of the record reveals that the 
documents underlying this decision are not currently 
associated with the record.  Efforts to obtain such records 
should be accomplished in light of the reasonable possibility 
that such records could assist in determining the current 
level of severity associated with the veteran's knee 
disorders.

The duty to assist is particularly applicable to records 
which are known to be in the possession of the Federal 
Government, such as military service department and SSA 
records.  Thus, the Board must obtain all of the records 
pertaining to the SSA decision as such records may be 
relevant to the claims for VA benefits.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991).  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159 (2003).

In a May 2004 rating decision, the RO denied service 
connection for arthritis of the upper back, arthritis of the 
low back, arthritis of both shoulders, arthritis of both 
elbows and entitlement to a TDIU.  In October 2004 the 
veteran submitted a statement, which, while not containing 
the word disagreement, may reasonably be construed as a 
disagreement with the May 2004 decision with regard to the 
noted issues.  See 38 C.F.R. § 20.202 (2004).  To date, the 
veteran has not been issued a statement of the case with 
regard to these issues.  Under these circumstances, the Board 
must remand these matters to the RO for the issuance of that 
SOC.  See Manlincon v. West, 12 Vet. App. at 240-41; Holland 
v. Gober, 10 Vet. App. 433, 436 (1997)

Accordingly, to ensure full compliance with due process 
requirements, these claims are REMANDED to the RO via the 
Appeals Management Center for the following development:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning his claims for entitlement to 
increased ratings for traumatic arthritis 
of the left and right knees.  VA must 
continue its efforts until pertinent 
records are obtained or unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile.  If no such 
records exist, this should be documented.  


2.  The RO should issue a statement of 
the case as to the issues of entitlement 
to service connection for a disorder of 
the lower back, upper back, bilateral 
shoulders, bilateral elbows, and 
entitlement to a TDIU.  The veteran 
should be notified of the requisite time 
to file an appeal if he wishes appellate 
review.

3.  After the development requested above 
with regard to the knees has been 
completed to the extent possible, the RO 
should again review the record as to 
these issues.  If either claim for 
entitlement to an increased rating for 
traumatic arthritis of the left or right 
knee remains denied, the veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


